DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 5-6, 9, 12-13, 17-18, 21-22, 25-26, 29, 43, 52, 75, 80, 88-89, 91, and 110 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5-6, 9, 12-13, 17-18, 21-22, 25-26, 29, and 43 in the reply filed on November 14, 2022 is acknowledged.
Claims 52, 75, 80, 88-89, 91, and 110 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 14, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 12, 17, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claims, numerous terms preceded by “suitable” render the claims indefinite.  See for example, the terms in all occurrences in each claim: “suitable protecting group”, “suitable oxidation reagent”, “suitable solvent” (claim 1); “suitable protecting group”, “suitable borohydride reagent”, “suitable solvent” (claim 5); “suitable leaving group”, “suitable protecting group”, “suitable base”, “suitable solvent” (claim 12); “suitable reducing agent”, “suitable solvent”, “suitable protecting group” (claim 17); “suitable base”, “suitable solvent”, “suitable protecting group” (claim 21); and “suitable reagent”, “suitable solvent” (claim 25).  These terms do not set forth any metes and bounds as to which ‘protecting group’, ‘oxidation reagent’, ‘solvent’, ‘leaving group’, ‘base’, ‘reducing agent’, etc. is considered as being ‘suitable’ for the claimed process.  The specification at pages 21-24 provides some examples, however, includes open ended statements.  MPEP § 2173.02(II) – “If the language of the claim is such that a person of ordinary skill in the art could not interpret the ‘metes and bounds’ of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teng et al., WO 2020/061375 (priority date: September 20, 2018).
The instant claims read on reference disclosed process of preparation of compounds disclosed therein.  See the process of preparation of compound 2 from compound 1, see the first part of reaction scheme of Step 3 at page 123 (depicted below for convenience).  The instant claims 1 and 2 read on reference disclosed process, i.e., reference compound 1 is analogous to compound of Formula 14 of instant claims, and reference compound 2 is analogous to compound of Formula 15 of instant claims.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The reference also teaches the preparation of the ‘propan-1-ol’ compound (i.e., a compound of Formula 14 of instant claims) by reacting a solution of compound 3 in diethyl ether with LiBH4, (lithium borohydride) see the reaction scheme of Step 2 at page 122 (depicted below for convenience).  The instant claims 5, 6 and 9 read on reference disclosed process, i.e., reference compound 4 is analogous to compound of Formula 14 of instant claims, and reference compound 3 is analogous to compound of Formula 13 of instant claims.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Next, the reference teaches that the compound 3 is prepared from compound 2, see the reaction scheme of Step 2 at page 122 (depicted below for convenience).  The instant claims 12 and 13 read on reference disclosed process, i.e., reference compound 3 is analogous to a compound of Formula 13 of instant claims, and reference compound 2 is analogous to a compound of Formula 12 of instant claims.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The applied reference has a common inventor and/or assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.



Allowable Subject Matter
Claims 18, 22, 26, 29, and 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Receipt is acknowledged of the Information Disclosure Statements filed on August 18, 2021 and November 10, 2022 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

December 17, 2022